Case 7:18-cr-01970 Document1 Filed on 11/07/18 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint _

 

UNITED STATES DISTRICT COUR:

for the .
Southern District of Texas

 

United States of America ) .
Vv. ) . .
Denise ESQUIVEL )  CaseNo. Br VGmy 23803
(US) 1995
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of November 6, 2018 in the county of Hidalgo in the
Southern District of Texas . , the defendant(s) violated: - .
Code Section _Offense Description
21U.S8.C. § 841 did knowingly and intentionally possess with the intent to distribute

approximately 6.14 kilograms of heroin
21 U.S.C. § 846
conspiracy to possess with the intent to distribute approximately 6.14 kilograms
of heroin .

This criminal complaint is based on these facts:

See Attachment "A"

Y Continued on the attached sheet.

 

oe , LO
7p 0 rovedk b>, Deed A . L nCOnunt 4 CMe signature

 

aa /- / Antonio Perez IV, HSI Special Agent
l ? / oo Printed name and title

Sworn to before me and signed in my presence.

7 a
Date: 11/9/2018 ~9.-/f4.M

 

 

i! . ~~ Judge ‘’s signature

City and state: McAllen, Texas __- U.S. Magistrate Juan Alanis .
, Printed name and title
Case 7:18-cr-01970 Document1 Filed on 11/07/18 in TXSD Page 2 of 2

On November 6, 2018, U.S. Immigration and Customs Enforcement (ICE), Homeland Security
’ Investigations (HSI) in McAllen, Texas received a duty call from the U.S. Customs and Border
Protection, Office of Fields Operations (CBP/OFO) at the Hidalgo, Texas Port of Entry (POE).
CBP informed HSI that they encountered Denise ESQUIVEL, a U.S. citizen, as she presented
herself for inspection via the Hidalgo POE’s vehicle lane. ESQUIVEL was the driver of an orange
Ford Edge, displaying Texas license plate JLUY-4370. During the inspection, CBP discovered
approximately 6.14 kilograms of heroin concealed in the vehicles battery.

On November 6, 2018, HSI Special Agent (SA) A. Perez and I. Martinez arrived at the Hidalgo,
Texas POE and conducted an interview with ESQUIVEL. HSISA A. Perez read ESQUIVEL her
Miranda rights as witnessed by I. Martinez. ESQUIVEL stated she understood her rights and
voluntarily waived them in writing. ESQUIVEL made the following non-verbatim statements that
have been paraphrased and may not be in the order in which she gave them:

ESQUIVEL stated she was on her way to Houston, Texas. ESQUIVEL claimed she had traveled
to Reynosa, Tamaulipas, Mexico to eat breakfast. ESQUIVEL stated while she was in Mexico she
had vehicle problems and went to an Auto Zone to change her vehicle battery. ESQUIVEL
- claimed that while she was at Auto Zone, she met an unidentified malé subject that offered to give
her a free vehicle battery in exchange for her doing him a favor after she arrived in the U.S.
ESQUIVEL recanted her previous statements and stated she was being extorted by unknown
people to transport the vehicle battery. ESQUIVEL assumed the battery in her vehicle contained
drugs.

ESQUIVEE later retracted her previous claims and stated, “I asked to start working in this”.
ESQUIVEL claimed she asked a friend to help her make money and she was given instructions to
travel from Houston to go pick up the battery in Mexico. ESQUIVEL was not certain how much

she was being paid but estimated it would be $1,000.00 for her role in this drug transaction. ,
